Case 2:19-cv-04958-MCA-SCM Document 9 Filed 04/18/19 Page 1 of 3 PageID: 166



MONTGOMERY McCRACKEN
WALKER & RHOADS, LLP
437 Madison Ave
New York, New York 10022
(212) 867-9500
Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY


EVERGREEN SHIPPING AGENCY                             Civil Action No.:
(AMERICA) CORPORATION f/k/a                           19 Civ. 4958 (MCA)(SCM)
EVERGREEN AMERICA CORPORATION,
                                                      NOTICE OF MOTION FOR ENTRY
                                         Plaintiff,   OF A DEFAULT JUDGMENT

                    - against –

GLOBAL SHIPPING AGENCIES, S.A. and
GLOBAL SHIPPING AGENCIES S.A.S.,

                                      Defendants



TO:    GLOBAL SHIPPING AGENCIES S.A.
       GLOBAL SHIPPING AGENCIES S.A.S.
       Carrera 43 A 1 A Sur 69 Interior 703
       Medellin, Antioquia, Colombia.

       PLEASE TAKE NOTICE that on a date and time to be set by this Court, the

undersigned attorneys for Plaintiff EVERGREEN SHIPPING AGENCY (AMERICA)

CORPORATION (“Evergreen”), shall apply to the United States District Court for the District of

New Jersey, at the Martin Luther King Jr., Federal Building Courthouse, Newark, New Jersey

07102, for an Order: (i) granting the entry of Default Judgment against Defendants GLOBAL

SHIPPING AGENCIES, S.A. and GLOBAL SHIPPING AGENCIES S.A.S. (collectively

“GSA”); (ii) compelling GSA to arbitrate in New Jersey with application of the rules of the




                                               1
Case 2:19-cv-04958-MCA-SCM Document 9 Filed 04/18/19 Page 2 of 3 PageID: 167



Society of Maritime Arbitrators; and (iii) appointing an arbitrator on GSA’s behalf for the New

Jersey arbitration.

       PLEASE TAKE FURTHER NOTICE that in support of this motion, Evergreen will

rely upon the Memorandum of Law and Declaration of Counsel, with exhibits annexed thereto,

filed herewith in support of this motion.


Dated: New York, New York
       April 18, 2019

                                      Montgomery McCracken Walker & Rhoads LLP
                                      Attorneys for Plaintiff


                                      By:   /s/ Eric Chang
                                            Eric Chang
                                            echang@mmwr.com

                                            437 Madison Avenue
                                            New York, NY 10022
                                            (212) 867-9500




                                              2
Case 2:19-cv-04958-MCA-SCM Document 9 Filed 04/18/19 Page 3 of 3 PageID: 168



                                CERTIFICATE OF SERVICE

The undersigned declares under penalty of perjury that the following is true and correct:

1.     I am over the age of eighteen years and I am not a party to this action.

2.     On April 18, 2019, I served a complete copy of Plaintiff’s NOTICE OF MOTION FOR

       ENTRY OF A DEFAULT JUDGMENT, DECLARATION OF ERIC CHANG IN

       SUPPORT OF PLAINTIFF’S MOTION FOR ENTRY OF A DEFAULT JUDGMENT

       (with exhibits thereto), and MEMORANDUM OF LAW IN SUPPORT OF

       PLAINTIFF’S MOTION FOR ENTRY OF A DEFAULT JUDGMENT, by enclosing

       and mailing same to the below parties by U.S. Mail and by FedEx service:

       GLOBAL SHIPPING AGENCIES S.A.
       GLOBAL SHIPPING AGENCIES S.A.S.
       Carrera 43 A 1 A Sur 69 Interior 703
       Medellin, Antioquia, Colombia.
       For the attention of the legal representative
       PANIAGUA & TOVAR ABOGADOS S.A.
       Mr. MARIO FELIPE TOVAR ARAGON


                                             /s/ Eric Chang
                                             Eric Chang

Dated: April 18, 2019
       New York, New York




                                                3
